Citation Nr: 0503030	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-03 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
December 1976.  All of the veteran's military service was 
spent in training, first in basic military training at 
Lackland AFB, Texas, and than in electronic technical 
training at Keesler AFB in Mississippi.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board remanded this case in July 2004 in order that the 
veteran be afforded a psychiatric examination to determine 
the nature of his current psychiatric disorder, if any, and 
to provide an opinion as to whether it is as likely as not 
that any current psychiatric disorder is attributable to the 
veteran's military service.  The veteran was afforded a VA 
examination in August 2004.  


FINDING OF FACT

The veteran's currently diagnosed schizoaffective disorder is 
as likely as not traceable to the veteran's period of active 
military service.


CONCLUSION OF LAW

The veteran has a schizoaffective disorder that is the result 
of disease or injury incurred during active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who has been diagnosed with various psychiatric 
disorders in the years after leaving military service, claims 
that his current disorder originated in military service.  
Service medical records show no diagnosis of or treatment for 
any psychiatric disorder while on active duty.  There is, 
however, one notation in a treatment record dated in October 
1976 that could be construed to be related to the veteran's 
claim.  That treatment note says, in full, "Seen this date.  
Doing better in school.  Much less situational anxiety now."  
The note was signed by a clinic technician.  There is 
evidence that the veteran's "situational anxiety" was 
likely related to his dissatisfaction with his training 
assignment, his academic failures, and his own assessment 
that the subject matter of his technical training was "way 
over his head."  

The veteran, through counsel, contends that the above 
treatment note constitutes a medical diagnosis of 
"situational anxiety."  The veteran further contends that 
the current version of DSM-IV has replaced "situational 
anxiety" terminology with "adjustment disorder", and that 
DSM-IV identifies the essential feature of an adjustment 
disorder as the clinically significant emotional or 
behavioral symptoms in response to an identifiable 
psychosocial stressor.  In light of the foregoing, as noted 
above, the Board remanded in order to obtain a psychiatric 
examination, which was conducted in August 2004.

The August 2004 examiner noted that he reviewed the veteran's 
file, including pertinent service records, interviewed the 
veteran, and conducted a battery of tests.  The examiner 
noted that the veteran's mood was neutral and his affect was 
generally stable, though he seemed to get irritated during 
one segment of the examination.  The examiner noted that 
there was no immediate evidence of impaired impulse control, 
but the examiner also acknowledged that the veteran was 
taking mood stabilizers, and that the veteran's history 
suggested impulse control may be an issue at times.

The examiner's general impression was that there is a great 
deal of psychopathology in the veteran, ranging from 
clinically significant levels of mood disturbance (anxiety 
and depression), to disorders of thought (alienation, 
paranoia).  Other ramifications would likely include poor 
social judgment, a lack of clear goals, and defective self 
appraisal and monitoring.  The examiner found a marked 
instability of mood along with an underlying psychotic 
thought process.  The examiner felt that the veteran had 
developed an essentially hysterical personality organization 
in an attempt to defend against disturbing thoughts and 
feelings; however, it was noted that his defenses were 
overwhelmed, causing him to experience brief psychotic 
episodes.  

The examiner noted previous diagnoses, and concluded that 
this was not a simple case of bipolar disorder or 
schizophrenia.  Rather, this examiner diagnosed 
schizoaffective disorder.  The diagnosis was made utilizing 
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) criteria.  The DSM-IV Axis I (clinical disorders and 
other conditions that may be a focus of clinical attention) 
diagnosis was schizoaffective disorder, bipolar disorder by 
history, and nicotine dependence and alcohol abuse.  In Axis 
II (personality disorders and mental retardation), no formal 
diagnosis was made, but schizoid traits were noted.  Axis III 
(general medical conditions) diagnosis was "by history."  
In Axis IV (psychosocial and environmental problems) the 
examiner noted no current stressors.  

Pursuant to the Board's July 2004 remand, the examiner was 
asked to provide an opinion as to whether it was as likely as 
not that any current psychiatric disorder could be attributed 
to the veteran's military service.  In response, the examiner 
noted that, given the veteran's family history of 
psychopathology, it was as likely as not that the veteran 
entered military service with an already unstable condition 
that would have eventually bloomed regardless of 
circumstances.  The examiner continued, however, that while 
it could not be said that the veteran's military service was 
a causal factor per se, "it also seems likely that his 
frustration over being given a career assignment he didn't 
care for could have been an aggravating factor."

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).  If a reasonable doubt 
arises regarding such a determination, it will be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this regard, the Board finds that, with resolution of 
doubt in the veteran's favor, a grant of service connection 
for schizoaffective disorder is warranted.  Even though there 
is no definitive evidence that the veteran's schizoaffective 
disorder was present before service, and the disorder was not 
identified while the veteran was in service, the Board finds 
the VA examiner's opinion persuasive that it was likely that 
an unstable mental condition existed prior to entry into 
military service, and that in-service experiences could have 
been an aggravating factor.  Absolute certainty is not 
required.  38 C.F.R. § 3.102.  Given the examiner's 
conclusions based on the veteran's history as reported in the 
available record, the Board finds that it is as likely as not 
that the veteran's schizoaffective disorder is traceable to 
the problems the veteran experienced in service.  There is no 
clear evidence to rebut the presumption of sound condition at 
the veteran's entry into military service.  Consequently, the 
Board finds that it is reasonable to infer from the August 
2004 examiner's statements that the veteran has had 
psychiatric problems continually since experiencing the 
problems he had in service, and that such difficulties have 
culminated in his current diagnosis of schizoaffective 
disorder.  There is no medical opinion evidence of record to 
contradict such an inference.  Resolving reasonable doubt in 
the veteran's favor, the Board therefore finds that a grant 
of service connection is warranted.  

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As the Board's decision constitutes 
a complete grant of the benefit sought on appeal, there is no 
further assistance or development required in this case.


ORDER

Service connection for schizoaffective disorder is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


